.




                                     The Attorney         General of Texas
                                                    Declmber 2. 1985
    JIM MATTOX
    Attorney General


    Supreme Court Building           Honorable Mike Dr:Lscoll             Opinion No. .JM-387
    P. 0. BOX 12548                  Harris County Attorney
    Austin, TX. 78711. 2548          1001 Preston, Suixe 634              Re: Constitutionality of House Bill
    51214752501
                                     Houston, Texas   "7002               No. 2370, Acts 1985, 69th Leg., ch.
    Telex 910/874-1387
    Teleconler  512/475G?SS
                                                                          568, at 4427. which applies to
                                                                          counties and areas of counties out-
                                                                          side the boundaries of cities of 1.5
    714 Jackson, Suite 7W                                                 million or more residents
    Dallas, TX. 75202-4508
    2141742-9944
                                     Dear Mr. Driscoll:

    4924 Alberta   Ave.. Suite 160        You have inquired whether chapter 568 of the Sixty-ninth Legisla-
    El Paso, TX. 79905.2793          ture, Acts 1985, 6'9thLeg., ch. 568, at 4427, which enacted article
    9151533-3484                     974a-3, V.T.C.S., violates article III. section 35 of the Texas
                                     Constitution. Thlttsection provides es follows:
    1001 Texas.    Suite 700
    Houston, TX. 77002-3111                      No bill, (except general appropriation bills,
    713l2255896                               which 'my embrace the various subjects and
                                              accountlr,for and on account of which moneys are
                                              appropriated) shall contain more than ona subject,
    808 Broadway, Suite 312
    Lubbock. TX. 79401-3479
                                              which shall be expressed in its title. But if any
    9081747-5238                              subject shall be embraced in an act, which shall
                                              not be expressed in the title, such act shall be
                                              void oa:Ly as to so much thereof, as shall not be
    4909 N. Tenth, Suite S
                                              so expmssed.
    ,&Allen,  TX. 78501~1895
    512h382.4547
                                     Tex. Const. art. 1'11,$35. The Interpretive Comencary      fo!lowlng the
                                     above quoted provxioa states, in part, as follows:
    200 Main Plaza. Suite 400
    San Antonio, TX. 78205-2797
    5121225.4191
                                                 The 'pnpose of the title-subject provision is
                                              threefold: First, it is designed to prevent
                                              log-rol!.ing legislation, i.e., to prevent the
     A” Equal OPPOrtUnitYi                    writing of several subjectshaving no connection
     Affirmative Actlon EmPlOW                with each other in one bill for the purpose of
                                              combining various interests in support of the
                                              whole. --Second, it prevents surprise or fraud upon
                                              legislators by means of provisions in bills of
                                              which thme titles give no intimation, and which
                                              might therefore be overlooked and carelessly and
                                              unintent:icmally adopted. w,        it permits the
                                              people ‘to be fairly apprised of the subjects of
                                              legislation under consideration, so that they may



                                                                p. 1771
Honorable Mike Driscoll - Page 2 (JM-387)




         have an opportunity of being heard, if they so
         desire.

Tax. Coast. art. III, $35, interp. commentary (Vernon 1984).

     While it is well-settled that "the quoted provision . . , is
mandatory ," Sutherland v. Board of Trustees of Bishop Independent
School District, 261 S.W. 1J9. 490 (Tex. Civ. App. - San Antonio 1924,
writ ref'd),

         [i]t is also wall settled that the caption of an
         act should be lS,erally construed so aa to uphold
         its validity if att:
                            all possible. Gulf Ins. Co. v.
         Jamas (supsa); :$e v. State, 163 Tax. 89, 352
S.W.2d 724 (19621. It has also been held that,
         'none of ths pr&isions of a statute should b;
         regarded as uncmstitutional where they relate,
         directly or indirectly, to the same subject, have
         mutual connecticn, and are cot foreign to the
         subject.expressed in the title.' Stone V. Brown,
         54 Tex. 330.

C. Hayman Construction CcEpany v. American Indemnity Conpan&      471
S.W.2d 564, 566 (Tax. 19711.

     The title of the questioned enactment reads as follows:

          relating to the tubmission and approval of certain
          development plattlin cities of 1,500,OOO residents
          or more; providirtS;
                             a penalty.

V.T.C.S. art. 974a-3, Acts 1985, 69th Leg., ch. 568, at 4427 (title to
H.B. No. 2370). You challnlge this title's adequacy because it "does
not refer to cities' extraterritorial jurisdiction. . . .II The text
of the statute does refer XC cities' extraterritorial jurisdiction.

     00 the basis of the at.thoritiescited above, we conclude that the
subject of chapter 568 is adequately expressed vithin its title. The
title does not, as you seem to suggest, restrict its applicability to
the limits of a city's nornal governance, but rather merely describes
the subject as being the :iilingof plats 2 certain cities. Hence,
the title's sufficiency is not defeated by the maxim that mention of
one thing excludes another which caused the invalidation of the act at
issue in Sutherland, wb        Since extraterritorial jurisdiction is
inextricably related to plztting of subdivisions in cities, see, e.g.,
V.T.C.S. arts. 970a, 974a, the title of chapter 568 is covered by the
following standard as statc:din the Hayman case:

             Our courts have upheld the validity of statutes
          which state in general terms a subject within the
          body of the act which is germane to the general


                             p. 1772
Honorable Mike Driscoll - :?sge3     (JM-387)




          subject stated in the title of the act. Doeppen-
          schmidt V. I. & G. N. R. Co., 100 Tsx. 532, 101
S.W. 1080 (190iT; Consolidated Underwriters v.
          Kirby Lumber Co::, Tex. Corn. App., 267 S.W. 703
          (opinion adopted 1943); Central Education Agency
          V. Ind. School Dist. of El Paso, 152 Tsx. 56, 254
S.W.2d 357 (1953.r.

C. Hayman Construction Ctmlpany V. American Indemnity Company, 471
S.W.2d 564, 566 (Tex. 1971:1..

                              SUMMARY

             The title of chapter 568, Acts 1985, 69th Leg.;
          ch. 568, is not violative of section 35 of article
          III of the Texas Constitution.




                                      L-l
                                         Very truly your ,


                                             4       ikJx&
                                         JIM     MATTOX
                                         Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attonwy   General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Comittw

Prepared by Colin J. Carl
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton
Sarah Woelk


                                   p. 1773